DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 11/5/2021 are acknowledged. 
INFORMATION DISCLOSURE STATEMENT
2.     No new   Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections- 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the dosage form of claim 1, wherein the R is a C7-C9 alkyl and claim 1 has two ingredients that contain an R and thus it is not clear if it is intended for 
Claim 6 recites the dosage form of claim 1, wherein R is selected from the group consisting of saturated C10-C12 however, claim 1 recites two R groups and thus it is not clear which R the claim refers back to. The Examiner is interpreting the claim to refer to the alkyl group R of the excipient. 
Claim 7 recites the dosage form of claim 1, wherein  R is a linear C7-C9 alkyl  group and claim 1 has two ingredients that contain an R and thus it is not clear if it is intended for the R-CHO or for the excipient where the alkyl group is R. For the purpose of Examination the Examiner is interpreting it to be the alkyl group R of the excipient. 
Applicants remarks with regards to claims 3 and 7 state that one of skill will find that claim 3 and 7 apply to both the R on the molluscicide and excipient. While the Examiner acknowledges this argument, the claims need to clarify this feature. Currently it is not clear if one or the other or if both is the defined R.  For Example, claim 3 would need to say “The dosage form of claim 1, wherein both the R of the molluscicide and the excipient having the alky group is a C7 to C9 alkyl”. 

Claim Rejections- 35 USC § 112(d)
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 11 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites the shells comprise a microbial cell body however this feature has already been recited in claim 1 “one or more impermeable shells comprise a microbial cell body”. Therefore, the claim is not further limiting.  Claim 24 depends on claim 16 which claim 16 recited the coating included a waterproofing agent and thus claim 24 is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-7 and 9-24 are  rejected under 35 U.S.C. 103 as being unpatentable over Baxter et al. (US Patent 9,962,321), Yutaka Ashushi Saito et al. (JP5039746B2), and Whiteley (WO 2014/037718A1) and Round et al. ( WO 2006100308).
Baxter et al. (US Patent 9,962,321) (hereinafter Baxter et al.) disclose compositions that include coated microcapsules and liquid core material encapsulated therein (abstract). The liquid core may consist of a single material or a mixture of different materials (col. 4, lines 45-46). Active ingredients for the core include attractants (col. 6, lines 50-56). The liquid core may comprise “perfume oil” selected from aldehydes and esters (col.5, lines 64-65). Examples include hexanal, nonanal and 
Baxter et al. does not disclose the use of formula R-CHO wherein R is a saturated linear C3-C12 alkyl  (e.g., aliphatic aldehydes) for use with mollusc. Baxter et al. does disclose encapsulate of these compounds as “perfume” but also recognizes attractants may be encapsulated. 
Yutaka Ashushi Saito et al. (JP5039746B2) (hereinafter Yutaka et al.) disclose that the metaldehyde is a conventional gastropods attractant-pesticide did not have a satisfactory effect (see bottom of page 2). When spraying large amounts metaldehyde agents in order to increase the order attractant effect, insecticidal component than necessary in the environment are released, was also caused another problem that the adverse effects on other organisms occur (see bottom of page 2). Yutaka et al. disclose the object is to provide an attractant having a higher attracting power to gastropods and also to provide for attractant/insecticide for gastropods (top of page 3). Yutaka et al. disclose an  aldehyde having a specific total number of carbon atoms, fatty acids, fatty acid esters, the fatty alcohol has a strong attraction force to gastropods, if further mixed insecticidal component in these components, effective attraction, it was found that the insecticide can be obtained 4th para page 3 and top of page 4). In other words not required to be mixed.  Yutaka et al. disclose the present invention is an aliphatic aldehyde having a total carbon number of 5 to 12, total carbon number of 5 to 12 fatty acids, fatty acid esters having a total carbon number of 6 to 11, aliphatic alcohol having a total carbon number of 6 to 11, phenylacetic acid and  there is provided a attractant nd to last and last para of page 3). Yutaka et al. disclose the attractant and attractant, insecticide of the present invention gastropods, solvents, excipients, may contain edible ingredients, and the like. Here, as the solvent, for example ethanol, alcohols such as isopropyl alcohol (para 0019) (excipient as recited in claim 1). The excipient may be used diatomaceous earth, silica, silica gel, calcium silicate, clay, dextrin, starch, carboxymethyl cellulose, methyl cellulose, powders of wheat flour.  Excipients such as phthalic acid esters (e.g., carboxylic acid of formula claimed) are further disclosed. While Yutaka et al. does not name these as “molluscicides”, it is noted that products of identical chemical composition can not have mutually exclusive properties a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Yutaka et al. disclose the present invention relates to an attractant for mollusk gastropods of land and water and an attractant/insecticide for attracting insects (abstract). Claim 1 of Yutaka et al. recites an attractant composition containing attractive substances. The present invention provides for a method for attracting gastropods, comprising using at least one compound selected from the group consisting of attractants.  Aldehydes, fatty acids, 
It would have been prima facie obvious to one of ordinary skill in the art to encapsulate the attractant of formula of claim 1 with the aliphatic alcohols such as  1-octen-3-ol, cis-3-nonenor or geraniol which are encompassed by the claimed excipient formula  as disclosed by the combined teachings of Baxter et al., and  Yutaka  et al. One would have been motivated to do so because of the excellent attracting effects that are achieved using attractants of the aliphatic alcohols such as those recited by the formula structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997) MPEP § 2111.02.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the 
Regarding the shells and coating, Whiteley (WO 2014/037718A1) (hereinafter Whiteley) discloses microcapsule comprising a shell and a fill comprising water (claim 1). The microcapsule shell is coated with ingestible material. The composition is a molluscicidial composition (claim 2). The shell has the dimension from 1 micron to 1000 microns (claim 10). The coating is a farinaceous material (claim 14) and the coating may be selected from the group consisting of starch, pectin, agar gelatin, guar gum, gum arabinose, cellulose, polysaccharides, proteins, fecula, cellulose complexes, sand, clay, silica, polyacrylic acid polymers, polyacrylamide acid polymers, diatomaceous earth, alginate and wax, arrowroot, corn starch, katakuri starch, potato starch, sago, tapioca, modified and derivative starches, vegetable gums, guar gum, locust bean gum, xanthan gum, proteins, collagen, egg white, furcellaran gelatine, carbohydrates and sugars (claim 15).  Whiteley disclose that shell materials may include beeswax (waterpoofing agent), starch, gelatin, polyacrylic acid, polyphosphate, alginate, chitosan, carrageenan, starch, modified starch, oligofructans, konnyaku, alpha- lactalbumin, beta-lactoglobumin, ovalbumin, polysorbiton, maltodextrin, cyclodextrin, cellulose, cellulose ether, methyl cellulose, ethyl cellulose, hydropropylmethylcellulose, carboxymethylcellulose, hydroxypropyl cellulose, milk protein, canola protein, albumin, chitin, polylactides, poly-lactide-co- glycolides, derivatized chitin, poly-lysine, dilutan gum, locus bean gum, welan gum, xanthan gum zyme. Whiteley disclose encapsulation protects the enclosed liquid formulation from desiccation or leakage of contents in the outdoor environment and masks detection on ingestion of bait, allowing the contents to 

The modified Baxter has been discussed supra and does not disclose the shell comprises a microbial cell body derived from fungi selected from the group consisting of Zygomycota, Glomeromycota, Asomycota, Basidiomycota and Chytridomycota or that the shell comprises a yeast cell body selected from the group Saccharomycetes and Schizosaccharomycetes where the fungi are selected from Saccharomyces cerevisiae, Saccharomyces boulardii, Torula yeast and Schizosaccharomycetes pombe. 
Round et al. ( WO 2006100308) (hereinafter Round et al.) disclose microcapsule that may be derived from one or more fungi from the group comprising Mastigomycotina, Zygomycotina, Ascomycotina, Basidiomycotina and Deuteromycotina. More preferably, the microcapsule is derived from yeasts. More preferably still, the microcapsule is derived from one or more of the group comprising Candida albicans, Blastomyces dermatitidis, Coccidioides immitis, Paracoccidioides brasiliensis, Penicillium marneffei, Saccharomyces bouladii and Saccharomyces cerevisiae (page 3 last paragraph). Even more preferably still, the microcapsule is derived from Saccharomyces cerevisiae, such as common bakers yeast and yeast obtainable as a byproduct of ethanol biofuel production (page 4, first paragraph). The use of microorganisms for encapsulating materials for protecting and/or delivering active ingredients has been widely disclosed in the prior art (page 1, first paragraph).The encapsulates include “molluscicide” (page 7).  It would have been prima facie obvious to 
, 3-4, 6-7 and 9-24 are  rejected under 35 U.S.C. 103 as being unpatentable over Baxter et al. (US Patent 9,962,321), Yutaka Ashushi Saito et al. (JP5039746B2), and Whiteley (WO 2014/037718A1) and Round et al. ( WO 2006100308).


7.	Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter et al. (US Patent 9,962,321), Yutaka Ashushi Saito et al. (JP5039746B2),  Whiteley (WO 2014/037718A1) and Round et al. ( WO 2006100308) as applied to claims 1, 3-4, 6-7 and 9-24  above, and further in view of Alcaraz et al. (WO 2015279313), Ester (US 20070167492) and Nelso (US 2007/0269473).
Baxter has been discussed supra and disclose excipients but does not disclose the excipient is an alkyl group that is C3-C12. Yutaka et al. is relied upon to cure this deficiency. 
Additionally, Alcaraz et al. (WO 2015279313) (hereinafter Alcaraz et al.) disclose excipients, such as vegetable oils that can be esters of a long chain acid level and the use of excipients in a molluscicide composition is for the purpose other than the molluscicide  effect, for example, a stabilizing compound, a buffering compound, an emulsifying compound, a bulking agent or a combination thereof (para 0132). Ester (US 20070167492) (hereinafter Ester) disclose molluscicide composition and that one skilled . 


RESPONSE TO ARGUMENTS
8.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. 
Applicants argue that Baxter does not include an impermeable shell including a water insoluble material digestible by a mollusk such that the one or more impermeable shells comprise microbial cell body. 
In response, the Examiner respectfully submits that Applicants are arguing the references individually as Baxter alone was not relied upon to teach this feature but rather Baxter in combination with Whitely. Furthermore, Round disclose shells derived 
Applicants point to the declaration and state “surprisingly, I found that the toxicity of the dosage forms was increased by use of a particular type of excipient, particularly an alcohol, carboxylic acid or ester having a saturated C3-C12 alkyl side chain”. One of ordinary skill in the art could not have predicted this unexpected result. 
In response, Applicants have not shown a sufficient representative number of species within the genus of “alcohols, carbocyclic acid or esters having saturated C3-C12 alkyl side chains” achieve this feature. The claims are not drawn to methods of an mulusicide but rather drawn to a product. It is not necessary that the prior art recognize the same result as Applicants. While claim 1 recite a molluscidial dosage form and recites limitations that include “a mollusicide of formula R-CHO” and shells including a water insoluble material which is digestible by a mollusc, these are regarded as intended use of the composition (i.e., intended to be used as a molluscide and digestible by mollusc) and do not impart patentable weight to a product claim.  
Applicants argue that Baxter is a general microencapsulation teaching and nothing in regards to a mullusicidal system. In response, this argument is not found persuasive because use for mullusicides systems are regarded as intended use of the composition. Applicants argue that Baxter does not disclose the encapsulation problems faced with mollusicides however, the prior art need not recognize the same result as In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) . 
Applicants repeat the argument that Yutaka teaches and claims only gastropod attractants. Applicants state the reference disclose that attractants can be added to meta-aldehyde to improve performance of the product. Yutaka teaches use with metaaldehyde. Example 1 requires meta-aldehyde. Yukata does not teach any attractant compositions for use without an added insecticide. The reference does not teach any use of only a single liner aldehyde at all, a molluscicide of formula as claimed, and an excipient as claimed. Yutaka teaches away as it teaches the use of a liner aldehyde in combination with a multicomponent attractant that must be combined with an insecticide like metaaldehyde. “One of ordinary skill will see that the instant claims do not use the attractant properties of the liner aldehyde at all! The instant claims encapsulate the liner aldehyde in an impermeable capsule that does not release the aldehyde until digested by a mullusc and is not taught as an attractant but a sole molluscicde”.  
In response, this is not found persuasive because “does not release until digested by molluc”, as a mullusicide, is regarded as intended use of the composition. It is not necessary the prior art recognize the same advantage or result discovered by applicant. The prior art discloses the same compound and thus regardless if “attractant” as in Yutaka or “mullsicide” as claimed, the same compound cannot have mutually exclusive properties. While Example 1 of Yutaka includes metaldehyde, disclosed examples and preferred embodiments do not constitute a teaching away from In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Yitaka does not disclose the attractant which is the same compound as claimed must be combined with insecticide as the attractant can be used alone. Regarding the argument for use without an added insecticide, the fact that the composition is used as a mulliscidie is given little patentable weight to a product. Applicants are focusing on the intended use of the product use as molluscidies however, the claims are not drawn to a method of use but the product and the use of the product is regarded as intended use and does not impart patentable weight. Regarding the “waterproofing agent” as beeswax, Whitley discloses the shells can be made up of beeswax. 
CONCLUSION 
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CORRESPONDENCE
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                               
Primary Examiner, Art Unit 1615